FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

     THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

("Fourth Amendment") is entered into effective as of March 31, 2006, effective
as of March 27, 2006 by and among GREENFIELD COMMERCIAL CREDIT, L.L.C., a
Michigan limited liability company ("Lender"), INFORMATION SYSTEMS CONSULTING
CORP., a Texas corporation, MANAGEMENT ALLIANCE CORPORATION, a Texas
corporation, TEXCEL SERVICES, INC. a Pennsylvania corporation, and PREFERRED
FUNDING CORPORATION, a Texas corporation (collectively "Borrowers") and
DIVERSIFIED CORPORATE RESOURCES, INC. a Texas corporation, DATATEK GROUP
CORPORATION, a Texas corporation and MANAGEMENT ALLIANCE GROUP OF INDEPENDENT
CONSULTANTS, INC. a Texas corporation (collectively "Guarantors") and J. Michael
Moore ("Validity Guarantor" which shall be included in references to
"Guarantors" below).



RECITALS



Lender, Borrowers and Guarantors entered into a Loan And Security Agreement
dated as of March 12, 2004 and amended the same on April 27, 2004, March 12,
2005 and March 8, 2006 (as amended, the "Loan Agreement"). All capitalized terms
not defined herein shall have the same meanings ascribed to such terms in the
Loan Agreement.

Validity Guarantor executed and delivered to Lender his Validity Guaranty dated
as of March 12, 2004.

As of March 24, 2006 there is due and owing Lender, including principal and
interest but excluding fees and excluding the balance owing the James R. Colpitt
Trust in the Amended And Restated Participation Agreement reference below, the
following amounts:

Principal
Interest

$1,356,571.37 (net of Reserves)
$     16,570.41

Total

$1,373,141.78

The Loan Agreement will mature by its terms on March 27, 2006. Borrowers and
Guarantors have asked Lender to extend the maturity date to the earlier of
demand or March 27, 2007, decrease the Maximum Loan Amount to $4,500,000.00 and
to include Datatek Group Corporation as an Eligible Credit Party under the Loan
Agreement, and Lender agrees, upon the terms and conditions set forth below.

          NOW THEREFORE, in consideration of the mutual covenants, conditions,
and provisions as hereinafter set forth, the parties hereto agree to further
amend the Loan Agreement as follows;

Maturity Date/Participation/Maximum Advances

-     
The Maturity Date of the Loan Agreement is amended to the earlier of demand or
March 27, 2007. The parties acknowledge that Lender has entered into an Amended
And Restated Participation Agreement with the James R. Colpitt Trust ("Trust"),
that Borrowers have a photocopy of same, and that maximum Advances have been
effectively reduced to $3,950,000.00 due to the Trust's participation and the
reduction in the Maximum Loan Amount described below.





Maximum Loan Amount

.     The Loan Amount, paragraph 2(A) of its Term Sheet and Paragraph 2.A of the
Term Sheet to the Receivables Loan Rider #1 are reduced to $4,500,000.00.



Datatek as Eligible Credit Party

.     Paragraph 1. C. of the Receivables Loan Rider is amended to add Datatek
Group Corporation as an Eligible Credit Party.



Litigation Expenses as Indebtedness

.     Borrowers and Guarantors acknowledge that Lender has been named as a party
defendant in
Cause No. CC-05-16793-B. Dallas County, Texas entitled HIR Preferred partners,
L. P. v. Diversified Corporate Resources, Inc., et al
(the "Case") and agree that all legal fees and costs incurred by Lender
associated in any way with Lenders defense in the Case (the "Litigation
Expenses") shall be included within the meaning of Indebtedness.



Reserve Account

.     Borrowers and Guarantors acknowledge and agree that the Funded Reserve
Account initially established under the Loan Agreement has been depleted by
Borrowers to a balance of $577,000.00 and that they have failed to replenish it
and/or reduce their IRS tax obligations to a point where such account would
eliminate the liability, as provided in the previous amendments to the Loan
Agreement but have instead entered into installment payment agreements for the
payment of past due taxes. Accordingly, this balance shall hereinafter be
referred to as and included within the meaning of "Reserves" as that term is
defined in the Receivables Loan rider. Such Reserves shall not be available to
Borrowers or Guarantors until all Indebtedness is paid in full.



Early Termination Fee

-     
The

Early Termination Fee shall apply to the Maturity Date as amended herein.



Amendment Fees/Legal Fees

. Borrowers shall pay to Lender in consideration of this Fourth Amendment (i) a
loan amendment fee of $180,000.00, which shall be over-funded and amortized over
the next four months;, and (ii) Lender's attorney's fees. Lender agrees that if
during the term of this Fourth Amendment Borrower requests and Lender agrees to
increase the Maximum Loan Amount back to $5,000,000.00, that the amendment fee
for same will not exceed $20,000.00.



Subordinated Debt

. Borrowers represent that they are attempting to obtain subordinated debt and
have requested that Lender permit security interests subordinate to lender and
the IRS. Lender agrees to allow such security interests pursuant to a
subordination agreement acceptable to Lender in its sole discretion.



Release and Waiver (Borrowers).

Borrowers acknowledge and agree that they have no defenses to the full and
immediate payment of the amounts set forth in the above Recitals and have no
offsets thereto, or claims of any kind against Lender. Borrowers on their behalf
and on behalf of their respective successors and assigns, representatives and
heirs, as the case may be, thereby release and forever discharge Lender and its
shareholders, officers, successors, employees, attorneys and affiliated entities
of and from any and all manner of claims, actions, causes of action, suits,
damages and demands whatsoever, at law or in equity, arising out of or relating
in any manner to the subject matter of the Loan Agreement and this Fourth
Amendment, including any and all documents, negotiations and other matters
relating thereto, and arising out of or relating in any manner to the business
relationships between Borrowers and Lender, as Borrowers now have or may ever
have, as of the date of this Fourth Amendment.



Release and Waiver (Guarantors).

Guarantors acknowledge and agree that they have no defenses to the full and
immediate payment of the amounts set forth in the above Recitals and have no
offsets thereto, or claims of any kind against Lender. Guarantors on their
behalf and on behalf of their respective successors and assigns, representatives
and heirs, as the case may be, thereby release and





 

forever discharge Lender and its shareholders, officers, successors, employees,
attorneys and affiliated entities of and from any and all manner of claims,
actions, causes of action, suits, damages and demands whatsoever, at law or in
equity, arising out of or relating in any manner to the subject matter of the
Loan Agreement and this Fourth Amendment, including any and all documents,
negotiations and other matters relating thereto, and arising out of or relating
in any manner to the business relationships between Guarantors and Lender, as
Guarantors now have or may ever have, as of the date of this Fourth Amendment.

Reaffirmation

- Except as amended hereby, the Loan Agreement and all documents and instruments
executed in connection therewith, and all of the terms of such documents, shall
remain in full force and effect.



Reaffirmation of Guaranty and Validity Guaranty

. Guarantors reaffirm each and every term of their Guaranty Agreements and agree
they shall continue to secure repayment of the indebtedness as provided for
herein and in the Loan Agreement.



Entire Agreement

. All parties to this Fourth Amendment agree that this Fourth Amendment and all
documents executed in connection herewith or referenced herein, constitute the
entire agreements made by and between the parties, and no other agreements,
either written or oral, express or implied, have been made and entered into or
agreed to between the parties. The parties also agree, each with the other, that
the agreements between the parties may be modified or amended only by subsequent
written agreement executed by all of the parties hereto.



Counterparts

. This Third Amendment may be executed in any number of counterparts and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument.



     IN WITNESS WHEREOF

, the parties have cause this Fourth Amendment to be executed and delivered as
of the date first hereinabove set forth.



Accepted at Bloomfield Hills,
Michigan on March 31, 2006.

LENDER:

BORROWERS:

GREENFIELD COMMERCIAL CREDIT, L.L.C.,


a Michigan limited liability company
By:   GCC Management, Inc.
Its:   Manager

By: _____________________________________
       Edward P. Lewan
Its:     Vice President

INFORMATION SYSTEMS,
CONSULTING CORP.,


a Texas corporation

By: /s/ J. Michael Moore
         J. Michael Moore
Its:    Chief Executive Officer



and

By: /s/ Michael Lee
         Michael Lee
Its:     Secretary

 

MANAGEMENT ALLIANCE
CORPORATION

,
a Texas corporation



By: /s/ J. Michael Moore
         J. Michael Moore
Its:    Chief Executive Officer

and

By: /s/ Michael Lee
         Michael Lee
Its:     Secretary

[SIGNATURES CONTINUED ON FOLLOWING PAGE]



 

 

MANAGEMENT ALLIANCE
CORPORATION,


a Texas corporation



By: /s/ J. Michael Moore
         J. Michael Moore
Its:    Chief Executive Officer

and

By: /s/ Michael Lee
         Michael Lee
Its:     Secretary

 

TEXCEL SERVICES, INC.,


a Pennsylvania corporation



By: /s/ J. Michael Moore
         J. Michael Moore
Its:    Chief Executive Officer

and

By: /s/ Michael Lee
         Michael Lee
Its:     Secretary

 

PREFERRED FUNDING CORPORATION,


a Texas corporation



By: /s/ J. Michael Moore
         J. Michael Moore
Its:    Chief Executive Officer

and

By: /s/ Michael Lee
         Michael Lee
Its:     Secretary

[SIGNATURES CONTINUED ON FOLLOWING PAGE]



 

 

GUARANTORS:

 

DIVERSIFIED CORPORATE RESOURCES, INC.


a Texas corporation



By: /s/ J. Michael Moore
         J. Michael Moore
Its:    Chief Executive Officer

and

By: /s/ Michael Lee
         Michael Lee
Its:     Secretary

 

DATATEK GROUP CORPORATION

,
a Texas corporation



By: /s/ J. Michael Moore
         J. Michael Moore
Its:    Chief Executive Officer

and

By: /s/ Michael Lee
         Michael Lee
Its:     Secretary

 

MANAGEMENT ALLIANCE GROUP
OF INDEPENDENT CONSULTANTS, INC.,


a Texas corporation



By: /s/ J. Michael Moore
         J. Michael Moore
Its:    Chief Executive Officer

and

By: /s/ Michael Lee
         Michael Lee
Its:     Secretary

 

VALIDITY GUARANTOR

/s/ J. Michael Moore


         J. Michael Moore

